374 F.2d 510
153 U.S.P.Q. 90
SAMUEL J. MILLER & CO., a partnership composed of Samuel J.Miller, Henry J. Miller and Nathaniel Miller, foritself and, as to count three, also onbehalf of United States ofAmerica, Appellee,v.A. SCHRETER & SONS COMPANY, Incorporated, Sidney H.Schreter, leon M. Schreter, A. Harvey Schreter and Sidney H.Schreter and Daniel C. Joseph as Executors of the Estate ofAbraham Schreter, deceased, Appellants.
No. 10649.
United States Court of Appeals Fourth Circuit.
Argued Feb. 9, 1967.Decided Feb. 28, 1967.

William D. Denson, New York City (Warren H. Rotert, New York City and Edward Pierson, Baltimore, Md., Morgan, Finnegan, Durham & Pine, New York City, and Pierson & Pierson, Baltimore, Md., on brief), for appellants.
John Martin Jones, Jr., Baltimore, Md., (Robert B. Barnhouse, Baltimore, Md., and Walter J. Blenko, Jr., Pittsburgh, Pa., Blenko, Hoopes, Leonard & Buell, Pittsburgh, Pa., and Piper & Marbury, Baltimore, Md., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Patent No. 2,813,273, issued to Abraham Schreter on November 19, 1957, for a button-down necktie was declared invalid by the District Court at the suit of Samuel J. Miller & Co., a manufacturer of them.  The decision went upon the finding that the invention claimed in the letters patent was described in printed publications and was in public use, and on sale in the United States by the defendant-appellant A. Schreter & Sons Company, Incorporated, and others, more than a year before the application for the patent. 35 U.S.C. 102(b).  The present holders or owners of the patent are also defendants and appellants.


2
We affirm the declaration of the District Court upon the basis of its accompanying opinion, Samuel J. Miller & Co. v. A. Schreter & Sons Co., 246 F.Supp. 737 (D.Md.1965).


3
Affirmed.